IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


KHRIS TOBLER,

              Appellant,

 v.                                                   Case No. 5D18-80

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 6, 2018

3.800 Appeal from the Circuit
Court for St. Johns County,
Howard M. Maltz, Judge.

Khris A. Tobler, Century, pro se.

No Appearance for Appellee.


PER CURIAM

       AFFIRMED. We reject Appellant’s argument that the Prison Releasee Reoffender

Act is unconstitutional because it allows the judge, rather than the jury, to determine

whether a defendant qualifies as a prison releasee reoffender for sentencing purposes.

See Chapa v. State, 159 So. 3d 361, 362 (Fla. 4th DCA 2015); Lopez v. State, 135 So.
3d 539, 540 (Fla. 2d DCA 2014).


COHEN, C.J., TORPY, and EDWARDS, JJ., concur.